DETAILED ACTION

 Corrected Notice of Allowance 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the claims under Article 19 

The amendment to the claims under Article 19 submitted on October 20, 2020 with the 371 application is acknowledged. This amendment officially cancels claim 2. Currently, claims 1 and 3 are pending.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 3 are allowable over the Prior Art of Record because it fails to teach or suggest a misalignment determining device comprising a lever member extending along an intersecting direction 15intersecting the axial direction at a position which is on the leading end side and which also is on a side closer to the base end side than the pivotal portion is, the lever member being held to the holder portion in such a manner to be pivotable about a pivot axis which is in a direction perpendicular to both the axial direction and the intersecting direction, a 20pivot amount of the pivotal portion being transmitted to the lever member; and a slide member accommodated in the case at a position on more base end side than the lever member and configured to come into contact with the lever member to be movable along the axial direction; 25wherein the slide member is placed in contact with a stylus of the dial gauge; as the pivotal portion and the lever member are rotated in synchronism with rotation of the holder portion, a pivot amount of the pivotal portion is transmitted to the slide member via the lever member; 30and based on a movement amount of the slide member along the axial direction, the dial gauge determines the pivot amount in combination with the remaining limitations of the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 31, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861